     CASE 0:20-cv-01302-WMW-DTS Document 27 Filed 06/05/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


 Jared Goyette,                                   Ct. File No. 20-cv-01302
 On behalf of himself and other similarly              (WMW/DTS)
 situated individuals,



                         Plaintiff,
                                                 DECLARATION OF SCOTT
         v.                                           GERLICHER

 City of Minneapolis; Minneapolis Chief
 of Police Medaria Arradondo in his
 individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; Minnesota Department of
 Public Safety Commissioner John
 Harrington, in his individual and official
 capacity, Minnesota State Patrol Colonel
 Matthew Langer, in his individual and
 official capacity; and John Does 1-2, in
 their individual and official capacities.

                          Defendants.




      I, Scott Gerlicher, state as follows:

1.    I am a Commander for the Minneapolis Police Department (“MPD”).

2.    During the riots and protests occurring in the wake of the death of George
      Floyd, I was involved as an incident commander for the MPD’s response.
      CASE 0:20-cv-01302-WMW-DTS Document 27 Filed 06/05/20 Page 2 of 3




3.     In order to use CS Chemical munitions (AKA tear gas) or less-lethal
       munitions (“foam rounds” or “marking rounds”), individual officers must
       radio for permission from the incident commander giving details of why
       they are asking to use the force. Typically, this request includes specific
       behaviors (i.e. throwing rocks or bottles). The incident commander will
       then decide whether to authorize the use of the requested force in
       consultation with the Chief of Police. If the force is authorized, the on-
       scene commanders will direct its use by individual officers.

4.     Consistent with all types of use of force, if there is an imminent threat to
       life or safety, officers have discretion to use appropriate force, which may
       include less-lethal munitions.

5.     I did not, nor to my knowledge did any other incident commander,
       approve the arrest of, the threatening or intimidation of, the use of
       chemical irritant upon, or the use of less-lethal munitions upon members
       of the media specifically because the individual was a member of the
       media.

6.     If individuals claiming to be media members were arrested in the process
       of controlling the crowds, once they were identified as media, the MPD
       was to release them.

7.     The goal in using the chemical irritants and munitions in crowd control
       situations is to repel and disperse violent and unruly individuals.

8.     The goal in using marking rounds is to immediately stop individuals who
       are actively engaged in violent activity and it is too dangerous for officers
       to approach them, and also to mark those individuals so that it is possible
       to identify them later for arrest purposes.

9.     It is against the policy and customs of the MPD to use these tactics
       punitively against anyone, including members of the media.

10.    It was not the intention of the MPD to use force on or to seize members of
       the media who were engaged in protected First Amendment activity. This
       was a rapidly evolving, violent, and dangerous situation. It is possible that
       members of the media were inadvertently affected.

11.    Individual allegations of unlawful force against the media that are brought
       to the attention of the MPD will be investigated. If they are substantiated,
       disciplinary action will follow.
      CASE 0:20-cv-01302-WMW-DTS Document 27 Filed 06/05/20 Page 3 of 3




12.    The Temporary Restraining Order proposed by the Plaintiff unduly
       restricts law enforcement’s ability to respond to complex situations where
       officers need to exercise their discretion as to the appropriate amount of
       force necessary to respond to imminent threats to life, safety, and property.
       Additionally, it is impossible to control where clouds of tear gas travel,
       and even if it is used legitimately, it may still affect the media.

13.    When law enforcement is engaged in an operation to clear an area after
       curfew or that has active lawless behavior, and a line of officers is
       advancing, it is not feasible for officers to leave behind the line anyone
       who declares they are members of the news media. In those moments, no
       individuals can be behind officers and members of news media need to
       clear the area along with everyone else. Once the situation is under
       control, identified members of the media would be released immediately.

14.    According to MPD records, no tear gas nor less-lethal munitions have been
       used by the MPD since May 31, 2020.

I declare under penalty of perjury that everything I have stated in this document
is true and correct. Signed in Hennepin County, Minnesota.


Dated: June 5, 2020                          /s/Scott Gerlicher
                                             Cmdr. Scott Gerlicher
